Citation Nr: 1313002	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  04-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

2.  Entitlement to service connection for a thyroid disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

3.  Entitlement to service connection for a larynx disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

4.  Entitlement to service connection for hypertension, to include as due to or as a consequence of participation in Project 112, while on active duty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a lung condition (claimed as chronic obstructive pulmonary disease, asthma, emphysema, and chronic bronchitis), a thyroid condition, hypertension, and a chronic larynx condition.  

The Veteran testified at a hearing at the RO in September 2007, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In February 2008, the Board denied the Veteran's service-connection claims for a lung disorder, a thyroid disorder, a larynx disorder, and hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In August 2009, the CAVC vacated the Board's decision and remanded these issues to the Board pursuant to the August 2009 joint motion for partial remand (JMR).  Accordingly, in October 2009 and December 2011, the Board remanded the claims to the Appeals Management Center (AMC) for further evidentiary development and consideration.  These issues are again before the Board.

Presently, the Board finds that the AMC has not complied fully with previous remand directives.  A remand by the Court or the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must again remand the above claims.  Id.  The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims, consistent with the August 2009 JMR and October 2009 and December 2011 Board remands.  See Stegall, supra.  

Specifically, the August 2009 JMR determined that the Board erred in not requesting test reports from Phase I of Operation ELK HUNT, which was conducted in the vicinity of Fort Greely, Alaska from July 3, 1964 to August 15, 1964.  However, it appears that the AMC did not fully comply with the Board's October 2009 and December 2011 remand directives.  That is, the AMC did not make sufficient attempts to obtain, through appropriate channels, plans, testing reports, and any other relevant information from phase I of Operation ELK HUNT, Project 112.  See Stegall, supra.  As such, these claims must be remanded so that the AMC can once again attempt to obtain such information, because it remains critically important to the outcome of the Veteran's claims.  

As background, the Veteran contends his lung, larynx and thyroid disabilities and hypertension were the result of his exposure to chemical, biological and radioactive substances while participating in Operation ELK HUNT while on active duty.  ELK HUNT was part of Project 112.  

Concerning this, the Veteran's service personnel records and a January 2004 letter from VA confirm that he was a participant in Project 112 testing and specifically part of the ELK HUNT tests.  The Veteran participated in Project ELK HUNT from June 1964 to September 1964, as a decontamination specialist.  

In 2002, the Department of Defense (DoD) released information on Project 112 and Shipboard Hazard and Defense (SHAD).  That information noted that DoD conducted various tests on animals to determine the effectiveness of shipboard detection and protective measures against chemical and biological threats; the protective measures taken against chemical and biological warfare agents, and to determine the potential risk to American forces posed by these agents.  The materials used for testing included biological warfare agent stimulants, chemical warfare agents, chemical warfare agent stimulants, and various chemical decontaminants.

DoD further admitted that it had released several toxins, such as VX and sarin, and that it had conducted studies on the exposed individuals.  Much of the information surrounding Project 112 remains classified, but various directives have been issued which delineate the many substances used as part of the testing program to include but not limited to coxiella burnetii, pasteurella (now renamed francisella) tularensis; biological and chemical warfare agent simulants including bacillus globigii, E. coli and serratia marcscens; chemical warfare agents such as sarin, and VX; chemical warfare agent simulants such as methylactoacetate and sulfue dioxide; and tracer materials such as zinc cadmium sulfide; and various chemical decontaminants including beta-propiolactone, ethyl alcohol, llysol, peracetic acid, potassium hydroxide, sodium hydroxide and sodium hypochlorite.  Information specific to the ELK HUNT tests indicate that ELK HUNT, Phase I, involved standard and modified VX nerve agent and ELK HUNT, Phase II involved the use of standard VX nerve agent.  

Following the Board's October 2009 remand, the AMC sought information on Operation ELK HUNT, Project 112 from the National Archives and Records Administration (NARA).  An April 2010 response from the NARA directed the AMC to the U.S. Army Research, Development, and Engineering Command (RDECOM).  The AMC then sought this information from the RDECOM.  An email response from RDECOM, dated in July 2011, indicated that the request was being sent to the Edgewood Chemical Biological Center's Tech Library and RDECOM historian.  Because the AMC made no further communications with RDECOM or the Edgewood Chemical Biological Center, the Board again remanded these claims in December 2011 for the AMC to continue its efforts to obtain plans, testing reports, and any other relevant information from phase I of Operation ELK HUNT, Project 112.  

Following the December 2011 Board remand, several documents from RDECOM, although dated in August 2011 (prior to the Board remand), became newly associated with the claims file.  The Board acknowledges that an August 4, 2011 letter from the RDECOM Historian's Office did not have any records pertaining to the Veteran's involvement in Project ELK HUNT.  However, a concurrent letter from the Army's RDECOM office, dated on August 2, 2011, was addressed to an AMC official and informed the AMC that many records related to the Veteran's participation in Operation ELK HUNT remain classified.  Importantly, RDECOM informed the AMC that it should contact the U.S. Army Test and Evaluation Command (ATEC), which is responsible for all requests for and declassification of records created by Dugway Proving Grounds/Desert Test Center records.  Unfortunately, there is no indication of follow-up communications by the AMC with the ATEC office to obtain records concerning the Veteran.  

Also following the most recent Board remand, the AMC sent an email request, dated on March 23, 2012, to an official in the U.S. Army, asking for details on the types of chemical agents that the Veteran was potentially exposed to during Operation ELK HUNT, Project 112.  There appears to have been no response from that Army official.  Because the AMC made no attempts at follow-up communication with that or any other Army offices, including the ATEC office, the Board must again remand these claims for the AMC to continue its efforts to obtain plans, testing reports, and any other relevant information from Phase I of Operation ELK HUNT, Project 112.  See Stegall, supra.  

Moreover, the December 2011 Board remand instructed the AMC to inform the Veteran in the event it could not obtain such records, but there is no indication of such notification.  On subsequent remand, if the AMC cannot obtain the requested records concerning the Veteran's exposure to chemical agents from Operation ELK HUNT, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  See Stegall, supra.  

Additionally, in a February 2013 statement, the Veteran indicated that he is his own representative.  This statement should be clarified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Clarify with the Veteran whether he is revoking his power of attorney in favor of Vietnam Veterans of America, based on his February 2013 statement that he is his own representative.  If so, afford him the opportunity to appoint another representative.

2.  Obtain, through appropriate channels, plans, testing reports, and any other relevant information from phase I of Operation ELK HUNT, Project 112, which was conducted in the vicinity of Fort Greely, Alaska, from July 3, 1964 to August 15, 1964.  Specifically, the AMC should attempt to obtain information regarding what chemical agents participants were potentially exposed to (e.g. nerve agents, mustard gas, Agent Orange, etc.) and any medical records relating to the Veteran.  The AMC must follow up with any additional agencies or resources identified in the search.  In particular, contact the U.S. Army Test and Evaluation Command (ATEC).  The individual contacted via email on March 23, 2012, or someone from his/her office, should again be contacted.  All communications, including negative responses, should be documented in the claims file.

If, after making reasonable efforts, to include any follow up efforts suggested, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

